DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 12/31/2020.  Claims 1-18 are pending where claims 1-18 were previously presented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 12-14, and 18 are rejected under 35 U.S.C. 102)(a)(2) as being anticipated by Yuksel et al [US 9,679,018].
With regard to claim 1, Yuksel teaches a computer-implemented method of updating a knowledge graph, comprising: receiving a model corresponding to a set of documents, wherein the model comprises a plurality of entities, a plurality of entity 
and a plurality of confidence scores corresponding to the plurality of entity associations, wherein a confidence score for two entities of an entity association is calculated by dividing a number of documents of the set of the documents in which each of the two entities is present by a total number of documents of the set of documents  (see Figure 6; col 18, line 57 through col 19, line 6; the system can determine confidence values for two entities based on dividing the number of documents in which the two entities are presented versus the total number of documents in the set), 
calculating a relevance value for each entity of the plurality of entities that are present in the set of documents and for each entity of the plurality of entities that are present in a new document (see col 8, lines 25-62; the system can determine the relevancy of various entities including documents already part of the system and new documents as they are published/posted/made available);
 identifying one or more entity associations that are supported by specific portions of the new document (see col 10, lines 13-33; col 18, lines 40-56; the system can determine entity associations that are supported by specific portions of the new document); 
and updating the confidence scores for each of the identified one or more entity associations based on a level of support in the new document (see col 18, line 57 through col 19, line 23; the system can periodically recalculate entity group frequency to reflect the current corpus of documents to keep the content up-to-date when new documents have been added).

With regard to claim 2, Yuksel teaches wherein the relevance value for each entity is calculated according to a term frequency-inverse document frequency (see col 8, line 63 through col 9, line 11; the system can determine the frequency of teach term/entity as well as the inverse document frequency).

With regard to claim 6, Yuksel teaches wherein the new document is selected from a second set of documents, and further comprising: fetching the second set of documents from one or more repositories according to a predefined schedule (see col 18, line 40 through col 19, line 15; the system can fetch new documents like news articles on a periodic basis).

With regard to claims 7, 8, and 12, these claims are substantially similar to claims 1, 2, and 6 and are rejected for similar reasons as discussed above.

With regard to claims 13, 14, and 18, these claims are substantially similar to claims 1, 2, and 6 and are rejected for similar reasons as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yuksel, et al., US 9,679,018, in view of Johnson, et al., US 2017/0116519.
As to claim 3, Yuksel teaches the computer-implemented method of claim 1. 
However, Yuksel may not teach explicitly every element of these limitations as disclosed by Johnson: wherein identifying the one or more entity associations that are supported by the new document comprises: calculating a cosine similarity value between the relevance values of the new document and the relevance values of the set 
Johnson teaches wherein identifying the one or more entity associations that are supported by the new document comprises: calculating a cosine similarity value between the relevance values of the new document and the relevance values of the set of documents, and determining that the cosine similarity value exceeds a threshold value (see paragraph [0091] which teaches document sameness measures using cosine similarity, and Johnson paragraphs 52 and 86 which teaches cosine similarity threshold).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Yuksel and Johnson before the effective filing date of the claimed invention, to combine their processing methods because Yuksel teaches document retrieval based on relevance scores (e.g., Yuksel 13:50) and Johnson teaches methods to determine relevance for retrieval. I.e., the references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the elements can be combined according to known methods to yield predictable results without any change in their respective functions.
One would have been motivated to modify Yuksel with Johnson to save “cost, in money and time” to classify large document collections so retrieval is faster and results more relevant (Johnson paragraphs 30-31).

As to claim 9, it is rejected on the same grounds as claim 3.

As to claim 15, it is rejected on the same grounds as claim 3.



Claims 5, 11, and 17 are rejected under AIA  35 U.S.C. § 103(a) as being unpatentable over Yuksel, et al., US 9,679,018, in view of Farid, et al., US 2018/0150459.
As to claim 5, Yuksel teaches the computer-implemented method of claim 1. 
However, Yuksel may not teach explicitly every element of these limitations as disclosed by Farid: wherein the set of documents and the new document are processed by applying text normalization using one or more of syntactic cues and semantic cues.
Farid teaches wherein the set of documents and the new document are processed by applying text normalization using one or more of syntactic cues and semantic cues (see paragraphs [0084] and [0085]; normalizing entity terms in triples using semantic processes including stemming techniques and tokenizing multi-term concepts analyzed against dictionary or thesaurus or domain-specific ontologies).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Yuksel and Farid before the effective filing date of the claimed invention, to combine their processing methods because Yuksel Farid are both document retrieval systems using entity dictionaries (Farid’s “triplets” are entity relators). I.e., the references are so related that the appearance of features shown in one would suggest the application of those features to the other to a designer skilled in the art, and the 
One would have been motivated to modify Yuksel with Farid for additional methods of “finding and retrieving documents that are similar to a reference, and in particular where the similarity is determined based at least in part on the semantic similarity of facts present in both” (Farid paragraph 8).

As to claim 11, it is rejected on the same grounds as claim 5.

As to claim 17, it is rejected on the same grounds as claim 5.



Claims 4, 10, and 16 are rejected under AIA  35 U.S.C. § 103(a) as being unpatentable over Yuksel, et al., US 9,679,018, in view of Suzuki [US 2008/0270119].
As to claim 4, Yuksel teaches the computer-implemented method of claim 1 as discussed above.
Yuksel teaches wherein the plurality of entities are present in an abstract of a document.
Suzuki teaches wherein the plurality of entities are present in an abstract of a document (see paragraph [0022]; the system can determine topic words including words that appear in abstracts of the documents).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the entity/topic determination of Yuksel by applying different weights/scores based on various factors including the entities being present in the abstract of the documents as taught by Suzuki in order to allow the system to better discern between different entities/topics by utilizing different weighting schemes to not only identify entities/topics of the documents but also the entities that document authors/writers may have intentionally intended their document to be associated with by utilizing those entities in important sections of the document like title or abstract.

With regard to claims 10 and 16, these claims are substantially similar to claim 4 and is rejected for similar reasons as discussed above.

Response to Arguments
Applicant's arguments (see the first paragraph on page 8 through the last paragraph on page 12) have been fully considered but they are not persuasive.  The applicant argues that the amended limitations are not taught by the cited prior art reference(s).  The Examiner respectfully disagrees.  As seen from the above rejections, the cited prior art reference of Yuksel teaches the usage of entity groups and can determine entity group frequency as well as their respective inverse document frequency.  Therefore, based on the applicant’s amendments and the review of the cited prior art reference, the respective rejections still stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Billheimer et al [US 6,611,825] teaches term-frequency vectors and inverse document frequency with respect to document comparisons.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        3/8/2021